DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims 
Claims 1-5, 7-12, 14-18 and 20-23 are pending and examined herein per Applicant’s 11/19/2020 filing.  Claims 1, 5, 8, 12, 15, 18 are amended.  Claims 6, 13, and 19 are canceled. Claims 21-23 is newly added.

Response to Amendment
Applicant’s amendments to claim 8 to add “non-transitory” is sufficient to overcome the 35 USC 101 not within a statutory class rejection of the previous Office action.
Applicant amendments to at least the independent claims further defines the claimed invention is such a manner as to overcome the 35 USC 103 rejection of the previous Office action.  

Response to Arguments
Applicant's arguments filed 35 USC 101 have been fully considered but they are not persuasive. Applicant makes the following arguments:
Applicant disagrees that the claims are directed to an abstract idea of mathematical concepts.  The claims do not recite any mathematical formulas or 
Respectfully, the Office disagrees with Applicant’s position.  The MPEP states “a mathematical concept need not be expressed in mathematical symbols, because "[w]ords used in a claim operating on data to solve a problem can serve the same purpose as a formula." In re Grams, 888 F.2d 835, 837 and n.1, 12 USPQ2d 1824, 1826 and n.1 (Fed. Cir. 1989). See, e.g., SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163, 127 USPQ2d 1597, 1599 (Fed. Cir. 2018) (holding that claims to a ‘‘series of mathematical calculations based on selected information’’ are directed to abstract ideas); Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014) (holding that claims to a ‘‘process of organizing information through mathematical correlations’’ are directed to an abstract idea); and Bancorp Servs., LLC v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1280, 103 USPQ2d 1425, 1434 (Fed. Cir. 2012) (identifying the concept of ‘‘managing a stable value protected life insurance policy by performing calculations and manipulating the results’’ as an abstract idea).” MPEP 2106.04(a)(2).
It is request that he review examples 43 and 45 to Appendix 1 to the October 2019 Updates:  Subject Matter Eligibility Life Science and Data Processing Examples.  The claims do not need to expressly recite calculations or formulas to be directed towards a mathematical concept. Like the examples the instant claims recite a mathematical concept.  Specifically, “seasonality curves for a first item”, “repeatability of each of the seasonality curves”, “smoothness of the first seasonality curve”, “sparsity of 
For all the reasons given above the rejection of the previous Office action is maintained as updated below.
All of the claims are directed to removing unreliable seasonality curves and/or promotion effects when generating a demand model. As a result of the removal of these elements, a computer can run more efficiently and quicker, thereby improving the performance of the computer.  Remarks p. 10.
Respectfully, while Applicant’s position is not supported by the specification of the claimed invention.  In the specification “if only data points that pass some pre-defined criteria are included (i.e., using data filtering), the processing speed is increased, but the output is biased and dependent on the pre-defined criteria” (Instant Specification [24]).  Applicant’s invention is not concern with increasing the processing speed but eliminating the output bias and dependency on pre-defined criteria.  
For all the reasons given above the rejection of the previous Office action is maintained as updated below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 7-12, 14-18 and 20-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (i.e. mathematical concepts) without 
Step 1: Is the claimed invention to a process, machine, manufacture or composition of matter? 
Yes, the claims fall within at least one of the four categories of patent eligible subject. Claims 1-5, 7 and 21 are to a method (process); claims 8-12, 14, and 22 are to a medium (manufacture) and claims 15-18, 20, and 23 are to a system (machine).
Step 2A, prong 1:  Does the claim recite an abstract idea, law or nature, or natural phenomenon?
Yes, the claims are found to recite an abstract idea.  Specifically the abstract idea of mathematical concepts. Where a mathematical concepts is defined as mathematical relationships, mathematical formulas or equations, and mathematical calculations.  It is noted that a claims does not have to recite any specific word (e.g. calculating, determining, performing, etc.) to be considered a mathematical calculation. See October 2019: Subject Matter Eligibility at p. 3-4.
Claim 1 (as a representative claim) recites the following, where the limitations found to contain elements of the abstract idea are in bold italics:
1. A method of selecting demand forecast parameters for a demand model for one or more items, the method comprising: 
receiving historical sales data for the items on a per store basis; 
receiving a plurality of seasonality curves for a first item, each of the seasonality curves representing seasonal variations for demand for the first item; 
determining a repeatability of each of the seasonality curves using a correlation of each seasonality curve over year to year demand and retaining a first seasonality curve based on the repeatability; 
determining a smoothness of the first seasonality curve, comprising determining a standard deviation of the first seasonality curve; 
determining a sparsity of the first seasonality curve¸ comprising determining if the first seasonality curve comprises a number of data points that exceed a predetermined threshold; 
based on the determined repeatability, smoothness and sparsity, determine that the first seasonality curve is reliable; 
repeating the receiving the plurality of seasonality curves, determining the repeatability, determining the smoothness, and determining the sparsity to determine a plurality of reliable seasonality curves; 
using the demand model and the reliable seasonality curves, determining a demand forecast for the first item, the demand forecast comprising a prediction of further sales data for the first item; and 
electronically sending the demand forecast to an inventory management system which is configured to generate shipments of additional quantities of the first item to a plurality of retail stores based on the demand forecast.

 Based on the specification and the plain meaning of the claimed limitations the claims are found to analyze seasonal sales data from retail stores using mathematical relationships to make inventory demand forecast.
Step 2A, prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?
No, the claimed invention does not recited additional elements that integrate the abstract idea into a practical application.  Where a practical application is described as integrating the abstract idea by applying it, relying on it, or using the abstract idea in a manner that imposes a meaningful limit on it such that the claim is more than a drafting effort designed to monopolize it, see October 2019: Subject Matter Eligibility at p. 11.
The identified judicial exception is not integrated into a practical application. In particular, the claims recites the additional limitations see non-bold-italicized elements 
Where 2106.05(g) MPEP states, “term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent. An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent.”
Step 2B: Does the claim recite additional elements that amount to significantly more than the abstract idea?
No, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As explained above the additional elements are found to be extra-solution activity, when considered individually or as part of the ordered combination are not found to be significantly more than the identified abstract idea. 

The other independent claims recite similar limitations and are rejected for the same reasoning given above.  
The dependent claims do not further limit the claimed invention in such a way as to direct the claimed invention to statutory subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-12, 14, and 22 recite the limitation "computer-readable medium" in the first line of each claim.  There is insufficient antecedent basis for this limitation in the non-transitory computer-readable medium”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Landvater (US Pub 2009/0125385 A1) teaches forecasting system 100 then smoothes the forecasting curve using conventional algorithms not forming part of the present invention. For example, the fact that 20 products sold in week 15 of last year and 10 sold in week 16 of last year does not mean that pattern will repeat again this year.
Popescu et al (US 2020/0104771 A1) teaches seasonality curves are generated using known techniques, and embodiments of the invention then determine if the generated seasonality curves are reliable.  In other embodiments, the seasonality curves can be included in the historical sales data at 202.  A seasonality curve, in one embodiment, is a set of weekly demand parameters that represent seasonal variations in the demand for merchandise.  They represent effects that are not accounted for in the general forecasting model.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOLASHADE ANDERSON whose telephone number is (571)270-3331.  The examiner can normally be reached on Monday to Friday 9:00 A.M. to 3:00 P.M. CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FOLASHADE ANDERSON/Examiner, Art Unit 3623